 


109 HR 3714 IH: Hospital Emergency Assistance Act of 2005
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3714 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Miller of Florida (for himself, Mr. Jefferson, Mr. Jindal, Ms. Ginny Brown-Waite of Florida, Mr. Hinojosa, Mr. Davis of Florida, Mr. Davis of Tennessee, Mr. Rogers of Alabama, Mr. Bonner, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for reimbursement of certain for-profit hospitals. 
 
 
1.Short titleThis Act may be cited as the Hospital Emergency Assistance Act of 2005. 
2.Federal assistance to for-profit hospitalsTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by inserting after section 408 (42 U.S.C. 5174) the following: 
 
409.Federal assistance to for-profit hospitals 
(a)In generalNotwithstanding any other provision of this Act, the President may provide, from any funds made available to carry out this Act, reimbursement to a for-profit hospital for damage to, or an expense incurred by, the hospital during a major disaster or emergency, as declared under this Act, in accordance with this section. 
(b)EligibilityA for-profit hospital shall be eligible to receive reimbursement under subsection (a) if, as determined by the President, in consultation with the Governor of a State— 
(1)the damage to, or expense incurred by, the for-profit hospital was a result of a declared major disaster; 
(2)during the declared major disaster, all public hospitals and private nonprofit facilities located within 30 miles; and 
(3)during the declared major disaster, the for-profit hospital acted in accordance with any requirement that would apply to a private nonprofit facility seeking, and eligible for, reimbursement under this Act. 
(c)LimitationThe amount of reimbursement provided to a for-profit hospital under this section shall be not greater than the amount of reimbursement available under this Act for a public hospital or private nonprofit facility to reimburse the hospital or facility for similar damage or incurred expenses.. 
 
